Digitally signed by
                            Illinois Official Reports                      Reporter of Decisions
                                                                           Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                                   Appellate Court                         Date: 2016.12.08
                                                                           10:24:49 -06'00'




         People ex rel. Hartrich v. 2010 Harley-Davidson, 2016 IL App (5th) 150035



Appellate Court        THE PEOPLE ex rel. MATTHEW HARTRICH, State’s Attorney of
Caption                Crawford County, Illinois, Plaintiff-Appellee, v. 2010 HARLEY-
                       DAVIDSON, Defendant (Petra Henderson, Claimant-Appellant).



District & No.         Fifth District
                       Docket No. 5-15-0035



Filed                  September 22, 2016
Rehearing denied       November 7, 2016


Decision Under         Appeal from the Circuit Court of Crawford County, No. 14-MR-20;
Review                 the Hon. Christopher L. Weber, Judge, presiding.



Judgment               Reversed.



Counsel on             Jon C. Anderson, of Robinson, for appellant.
Appeal
                       Matthew Hartrich, State’s Attorney, of Robinson (Patrick Delfino,
                       Stephen E. Norris, and Patrick D. Daly, all of State’s Attorneys
                       Appellate Prosecutor’s Office, of counsel), for appellee.



Panel                  JUSTICE CHAPMAN delivered the judgment of the court, with
                       opinion.
                       Justices Stewart and Cates concurred in the judgment and opinion.
                                             OPINION

¶1       This appeal involves the application of the excessive fines clause of the eighth amendment
     in the context of our State’s civil forfeiture provisions. The claimant, Petra Henderson, is the
     owner of a motorcycle valued at $35,000. Her husband, Mark Henderson, was arrested while
     driving the motorcycle and charged with aggravated driving while intoxicated and driving
     while his license was revoked. At the time of Mark’s arrest, Petra was a passenger on the
     motorcycle. She appeals an order of the trial court finding the motorcycle subject to forfeiture.
     At issue is (1) whether the court correctly determined that Petra consented to Mark’s use of the
     motorcycle and (2) whether the forfeiture violated the excessive fines clause. We conclude that
     the evidence supports the court’s finding that Mark used the motorcycle with Petra’s consent.
     However, we find that the forfeiture violated the excessive fines clause, and we reverse on that
     basis.
¶2       Petra Henderson is the sole owner of a 2010 Harley-Davidson trike motorcycle. Her
     husband, Mark, does not have an ownership interest in the motorcycle. On the evening of April
     25, 2014, Mark suggested to Petra that they go for a ride on the motorcycle. At the time,
     Mark’s driver’s license had been revoked due to a previous conviction for driving under the
     influence (DUI). Petra drove the motorcycle from the couple’s home in Robinson, Illinois, to a
     tavern in Oblong, Illinois. She then drove to taverns in Lawrenceville and Palestine.
     Eventually, Petra drove to the Corner Place, which is located approximately 12 blocks from the
     Hendersons’ home in Robinson. Petra did not drink any alcohol throughout the evening. Mark,
     however, had a lot to drink and was intoxicated by the time he and Petra left the Corner Place
     shortly after midnight.
¶3       Mark insisted on driving home from the Corner Place. According to both Mark and Petra,
     he jumped onto the motorcycle and told Petra that she could either ride home with him or walk
     home. She rode home with him. During the short drive home, Robinson police officer Dan
     Strauch activated his lights and siren to pull them over. Instead of stopping, Mark drove home
     and parked in the Hendersons’ driveway. A breath test indicated that Mark’s blood alcohol
     concentration (BAC) was 0.161. Officer Strauch placed Mark under arrest.
¶4       Mark was charged with aggravated DUI (625 ILCS 5/11-501(d) (West 2014)) and driving
     while his license was suspended or revoked (625 ILCS 5/6-303 (West 2014)). He subsequently
     pled guilty to the charge of aggravated DUI, and the State dismissed the charge of driving
     while license revoked.
¶5       The State subsequently filed a request for preliminary review to determine probable cause
     for forfeiture, a verified complaint for forfeiture, and an amended verified complaint for
     forfeiture. The State alleged that the motorcycle was used with the knowledge and consent of
     the owner in the offense of driving while license suspended or revoked and that it was subject
     to forfeiture because the revocation was due to a prior DUI conviction (625 ILCS 5/6-303(g)
     (West 2014)). In addition, the State alleged that the motorcycle was used with the knowledge
     and consent of the owner in the offense of aggravated DUI during a time in which the driver’s
     license was revoked due to a prior DUI conviction (720 ILCS 5/36-1(a)(6)(A)(i) (West 2014)).
¶6       The matter came for a hearing on December 3, 2014. Officer Dan Strauch testified that he
     was on patrol in Robinson during the early morning hours of April 26, 2014. At approximately
     12:30 a.m., he heard a motorcycle revving its engine in the parking lot of the Corner Place
     Tavern. He described the sound of the motorcycle as a “racing sound.” He turned around and

                                                 -2-
       saw a black 2010 Harley-Davidson trike making a “very wide” right turn onto Cherry Street.
       Officer Strauch testified that the motorcycle then swerved, nearly hitting a telephone pole. At
       this point, he followed the motorcycle and activated his lights to initiate a stop. However, the
       motorcycle did not stop, so Officer Strauch also activated his siren. He testified that the
       motorcycle continued driving, weaving back and forth, for approximately 12 blocks. It then
       turned left, drove one more block, and pulled into a driveway.
¶7         Officer Strauch testified that Mark Henderson was driving the motorcycle and his wife,
       Petra, was a passenger. The officer further testified that Mark “had a strong odor of alcohol,”
       poor balance, and slurred speech. Officer Strauch arrested Mark for DUI and then spoke with
       Petra. Petra indicated that she was aware both that Mark was intoxicated and that his license
       had been revoked. She also told Officer Strauch that she told Mark to stop but he did not do so.
       Officer Strauch acknowledged that Petra did not specifically tell him that she gave Mark
       permission to drive the motorcycle.
¶8         After Officer Strauch testified, the State rested, and Petra moved for a directed verdict. She
       pointed to the officer’s testimony that Petra told him “that she asked [Mark] to stop, [and] that
       he didn’t do so.” She argued that this testimony demonstrated that she did not consent to
       Mark’s use of the motorcycle. The State argued in response that the testimony should be
       construed to mean that Petra told Mark to stop “in response to the police officer attempting to
       stop the vehicle.” The court denied the motion.
¶9         Mark testified next. He first described the events leading up to his arrest. He testified that
       he called Petra at work to ask if she wanted to go for a ride on the motorcycle. Petra came home
       from work later than Mark, so Mark took the motorcycle out of the garage before she arrived
       home. He then put the key fob used to start the motorcycle in his pocket. He explained that the
       motorcycle did not require the use of a key to start; rather, it could be started if the key fob was
       within 8 to 10 feet of the motorcycle. Mark testified that he kept the fob in his pocket the entire
       evening. When asked why, he explained, “You just don’t think about it. You put it in your
       pocket and go.”
¶ 10       Mark was asked to describe the configuration of the seats on the motorcycle. He
       responded, “It’s a two-seater, front and back, and with a trike, the passenger gets on first for
       comfortability [sic] of the driver getting on. If the driver would get on first, he would have to
       lean, she would have to lean way over for the passenger to get on.”
¶ 11       Mark further testified that he and Petra left their home in Robinson at around 6 in the
       evening. They first drove to Oblong, Illinois. They next drove to Lawrenceville, then Palestine,
       and finally, to the Corner Place in Robinson. Mark testified that Petra drove to all those places.
       However, when they left the Corner Place, he asked Petra to let him drive the motorcycle. He
       testified that she refused, telling him that he did not have a valid license and that he was “too
       drunk.” However, Mark testified, he jumped onto the motorcycle and started the engine. He
       testified that Petra again told him he could not drive, but he continued to rev the engine, and he
       told Petra that he was going to drive the motorcycle home and she could either get on the back
       seat or walk home. At this point, Petra got on the back seat.
¶ 12       On cross-examination, Mark was asked what, if anything, Petra did to try to stop him from
       driving the motorcycle. He testified that there was nothing she could do to stop him because he
       was stronger than her and had the key fob in his pocket.
¶ 13       Petra’s testimony concerning the sequence of events was the same as Mark’s. In addition,
       she testified that she did not have anything to drink that night. She emphasized that she never

                                                    -3-
       consented to Mark driving the motorcycle. She explained that the only reason she rode home
       with Mark was she “just didn’t want to walk home at that point.”
¶ 14       Petra further testified that she was the sole owner of the motorcycle. She testified that she
       purchased it for $35,000 and she was still making payments on it. She stated that she had to
       continue to make payments after the motorcycle was seized. Petra testified that although she
       owned the motorcycle, Mark performed maintenance on it as a hobby. She acknowledged that
       when he worked on the motorcycle, Mark backed it out of the garage onto the driveway. She
       explained that she believed this was permissible for him to do because it did not involve
       driving on any public roadways. Finally, asked to explain why she did not ask Mark to give her
       the key fob, Petra stated that she did not think to do so. She explained that as long as they were
       together, she could start the motorcycle if the fob remained in Mark’s pocket.
¶ 15       The court announced its ruling from the bench. The court stated as follows:
               “The entire issue is whether Ms. Henderson gave consent to Mr. Henderson to drive
               this motorcycle, and it appears to me in this situation that actions speak louder than
               words. Had Ms. Henderson not got on and Mr. Henderson took off, it would be a lot
               easier for me to believe [their] testimony. However, as the State pointed out, it is
               self-serving testimony. She got on the motorcycle and they took off and the evidence is
               that they live about 12 blocks away so I don’t think it would have been—it’s not as if
               they were out on the interstate 50 miles from home where it would be impossible for
               her to find another way home, and so, therefore, I doubt the testimony that has been
               presented by the claimants, and therefore I am going to find in favor of the State.”
¶ 16       The court entered a written order for forfeiture later the same day. Petra subsequently filed
       a motion to reconsider, arguing both that the State failed to demonstrate that she consented to
       Mark’s use of the motorcycle and that the forfeiture was excessive under the eighth
       amendment. The court denied the motion to reconsider. This appeal followed.
¶ 17       Petra first challenges the court’s finding that she consented to Mark driving the
       motorcycle. In support of this claim, she argues that (1) the court erred in denying her motion
       for a directed verdict and (2) the court erred in finding that the act of getting on the back of the
       motorcycle constituted consent to Mark’s driving. We reject both contentions.
¶ 18       Forfeiture is an in rem proceeding against an item used in the commission of certain
       enumerated offenses. The policy underlying our statutes allowing the forfeiture of vehicles is
       to prevent “certain types of crimes when such vehicles are used in their commission.” People v.
       1998 Lexus GS 300, 402 Ill. App. 3d 462, 465 (2010). A vehicle is subject to forfeiture if it is
       used with the knowledge and consent of the owner in the commission or attempted
       commission of certain offenses. 720 ILCS 5/36-1(a) (West 2014). Pertinent for our purposes, a
       vehicle is subject to forfeiture if it is used to commit the offense of DUI during a period of time
       in which the driver’s license has been revoked or suspended due to a prior DUI. 720 ILCS
       5/36-1(a)(6)(A)(i) (West 2014).
¶ 19       In this case, there was no dispute that the motorcycle was used in the commission of an
       offense that made it subject to forfeiture. There was also no dispute that Petra had knowledge
       of this use. The only factual question before the trial court was whether she consented to this
       use.
¶ 20       As with other factual determinations, it is the function of the trial court to assess the
       credibility of witnesses. People v. $5,970 United States Currency, 279 Ill. App. 3d 583, 588


                                                    -4-
       (1996). In addition, the court may “draw reasonable inferences and reach conclusions to which
       the evidence lends itself.” People v. One 1990 Chevrolet Suburban, 239 Ill. App. 3d 815, 817
       (1992). We will reverse the trial court’s factual findings only if they are against the manifest
       weight of the evidence. 1998 Lexus, 402 Ill. App. 3d at 465.
¶ 21       As previously stated, Petra’s first argument is that the court erred in denying her motion for
       a directed verdict. We disagree. We first note that by presenting evidence after the court denied
       her motion, Petra forfeited her right to seek a directed verdict. Heastie v. Roberts, 226 Ill. 2d
       515, 544 (2007). Moreover, we believe the court’s ruling was correct. A directed verdict is
       appropriate only if all of the evidence, viewed in the light most favorable to the nonmoving
       party, “so overwhelmingly favors the movant that no contrary verdict based on that evidence
       could ever stand.” Id. (citing Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)).
       That standard was not met in this case.
¶ 22       Petra contends that she was entitled to a directed verdict at the end of the State’s
       case-in-chief because up to that point, the State did not meet “its burden of proof that the
       motorcycle was used with the knowledge and consent of the owner, Petra Henderson.”
       Contrary to this argument, however, the State is only required to demonstrate that the
       motorcycle was used in the commission of an offense that makes it subject to forfeiture. 720
       ILCS 5/36-2(d) (West 2014); People v. 1991 Chevrolet Camaro, 251 Ill. App. 3d 382, 386
       (1993). Once the State establishes this fact, it is up to the owner of the vehicle to demonstrate
       that it was used without her knowledge or consent. 720 ILCS 5/36-2(e) (West 2014). Here, as
       noted, there was no dispute that the motorcycle was used in the commission of a DUI. Thus,
       the State met its initial burden.
¶ 23       More importantly, the evidence presented did not so overwhelmingly favor Petra that a
       contrary verdict could not stand. The fact that Petra rode as a passenger gave rise to a
       reasonable inference that she did consent to Mark’s driving, and there was nothing in Officer
       Strauch’s testimony that indicated Petra told him whether she gave Mark permission to drive
       the motorcycle. We find that the court correctly determined that Petra was not entitled to a
       directed verdict.
¶ 24       Petra’s next argument is that the court erred in finding that her act of riding on the
       motorcycle as a passenger constituted consent. This argument mischaracterizes the court’s
       finding. The court did not find that the act of riding on the motorcycle constituted consent as a
       matter of law. Rather, the court found that Petra’s testimony was not credible, primarily due to
       the fact that she chose to ride on the motorcycle under the circumstances presented. As stated
       previously, credibility determinations are a matter within the province of the trial court ($5,970
       United States Currency, 279 Ill. App. 3d at 588), and we will only reverse the court’s factual
       findings if they are against the manifest weight of the evidence (1998 Lexus, 402 Ill. App. 3d at
       465). Petra argued to the trial court that she felt she had no choice but to ride home with Mark
       because no woman would want to walk 12 blocks home in Robinson after midnight. While this
       may be a reasonable explanation, the court was not required to believe it. We will not substitute
       our judgment for that of the trial court unless the evidence does not support the court’s
       determination. 1990 Chevrolet Suburban, 239 Ill. App. 3d at 817.
¶ 25       It is also worth noting that the court’s credibility determination is supported by additional
       evidence. Mark testified that due to the configuration of the motorcycle, the passenger had to
       get on first. This contradicts Mark and Petra’s claims that Mark jumped on the motorcycle
       before Petra. In addition, Mark had control of the key fob at the time of his arrest. Although the

                                                   -5-
       Hendersons offered an innocent explanation for this, testifying that Mark pulled the
       motorcycle out of the garage and that Petra could start the motorcycle as long as the fob was
       within close proximity of the motorcycle, the court could have reasonably inferred that Mark
       was holding the fob because Petra permitted him to drive the motorcycle. We conclude that the
       court’s finding that Petra consented to Mark’s use of the motorcycle was supported by the
       evidence.
¶ 26        We turn our attention to Petra’s eighth amendment arguments. She argues that the
       forfeiture of the $35,000 motorcycle was constitutionally excessive under all the
       circumstances of this case. We agree.
¶ 27        The eighth amendment to the United States Constitution prohibits the government from
       imposing excessive fines as a form of punishment. Austin v. United States, 509 U.S. 602,
       609-10 (1993). This prohibition is applicable in criminal proceedings and also in civil
       proceedings that “ ‘advance punitive as well as remedial goals.’ ” Id. at 610 (quoting United
       States v. Halper, 490 U.S. 435, 447 (1989)). It is applicable in civil forfeiture proceedings
       because such proceedings “serve, at least in part, to punish the owner of the property subject to
       forfeiture.” People v. One 2000 GMC, 357 Ill. App. 3d 873, 875 (2005) (citing Austin, 509
       U.S. at 618).
¶ 28        A forfeiture violates the excessive fines clause if it is grossly disproportionate to the
       gravity of the offense. Id. (citing United States v. Bajakajian, 524 U.S. 321, 334 (1998)). The
       Illinois Supreme Court has adopted a three-prong test to guide courts in determining whether a
       forfeiture is constitutionally excessive. Under this test, we consider:
                “ ‘(i) the inherent gravity of the offense compared with the harshness of the penalty; (ii)
                whether the property was an integral part of the commission of the crime; and (iii)
                whether the criminal activity involving the defendant property was extensive in terms
                of time and/or spatial use.’ ” People ex rel. Waller v. 1989 Ford F350 Truck, 162 Ill. 2d
                78, 89-90 (1994) (quoting United States v. Real Property Located at 6625 Zumirez
                Drive, 845 F. Supp. 725, 732 (C.D. Cal. 1994)).
       These factors are not exclusive, and the inquiry must be conducted on a case-by-case basis. Id.
       at 90; 2000 GMC, 357 Ill. App. 3d at 876. We review de novo the trial court’s application of
       this constitutional test to the facts before it. 2000 GMC, 357 Ill. App. 3d at 875.
¶ 29        We first note that, as Petra points out, the trial court did not explicitly discuss any of these
       three factors in its docket entry denying her motion to reconsider. The court did, however, cite
       the Appellate Court, Second District, decision in 2000 GMC in support of its conclusion that
       the forfeiture of Petra’s $35,000 motorcycle was not constitutionally excessive. There, the
       appellate court upheld the forfeiture of a $28,000 vehicle used by its owner to commit the
       offenses of DUI and driving while license suspended. Id. at 874. As we will discuss in more
       detail next, there is a significant distinction between that case and the case before us—here, the
       offense was committed by someone other than the owner of the motorcycle. Although this fact
       alone is not always dispositive, for the reasons that follow, we find that a different result is
       warranted here. We turn our attention to the three factors.
¶ 30        The first factor requires us to weigh the gravity of the offense against the harshness of the
       penalty. In assessing the gravity of the offense, we must consider the fact that Mark was
       driving erratically and posed a potential threat to the safety of anyone who encountered him on
       the road that night. These public safety concerns elevate the seriousness of the offense of DUI
       “and arguably set it apart from other nonviolent offenses.” Id. at 877. In light of these same

                                                     -6-
       concerns, Illinois courts have long recognized that driving with a revoked license is “one of the
       most serious driving offenses one can commit absent bodily injury when the underlying
       revocation stems from a DUI conviction.” 1998 Lexus, 402 Ill. App. 3d at 465 (citing Reynolds
       v. Edgar, 188 Ill. App. 3d 71, 75 (1989)).
¶ 31        We must also consider, however, the fact that Petra was not the person who committed the
       offense. This does not relieve Petra of responsibility under our forfeiture statutes; as discussed
       previously, civil forfeiture statutes are applicable to vehicle owners who knowingly consent to
       the use of their vehicles in the commission of crimes by others. See Austin, 509 U.S. at 615;
       720 ILCS 5/36-1(a) (West 2014). Nevertheless, we believe that in considering whether the
       forfeiture was excessive, the difference in culpability between an offender and an acquiescing
       vehicle owner must be taken into account. We also believe that in nearly all cases, the
       acquiescing owner will be less culpable than the actual offender.
¶ 32        We find support for our holding in both federal and Illinois cases. The United States
       Supreme Court explained in Austin that civil forfeiture as punishment for the misconduct of
       others is premised “on the notion that the owner has been negligent in allowing his property to
       be misused and that he is properly punished for that negligence.” Austin, 509 U.S. at 615.
       Federal courts have held “that it is the individual culpability of a claimant—i.e., the person
       who is actually punished by the [forfeiture]—which must be considered in the excessiveness
       analysis.” United States v. Ferro, 681 F.3d 1105, 1116 (9th Cir. 2012); see also Von Hofe v.
       United States, 492 F.3d 175, 188-89 (2d Cir. 2007) (distinguishing between the interest in
       property subject to forfeiture of a husband who committed a drug offense and his wife, who
       “knowingly countenanced and allowed” the offense but did not participate). Similarly, Illinois
       courts have held that a relevant consideration in assessing the gravity of the offense is whether
       the claimant—in this case, Petra—“was convicted, acquitted, or never charged with a criminal
       offense.” 2000 GMC, 357 Ill. App. 3d at 876; People ex rel. Waller v. 1996 Saturn, 298 Ill.
       App. 3d 464, 471-72 (1998).
¶ 33        Here, Petra was not charged with DUI or driving while license revoked or any other
       criminal offense that would make the motorcycle subject to forfeiture. For the reasons
       discussed above, we find that her conduct was significantly less culpable than that of Mark.
       With this in mind, we will now consider the harshness of the penalty.
¶ 34        Obviously, one key factor in assessing the harshness of the penalty is the value of the
       forfeited property. See 2000 GMC, 357 Ill. App. 3d at 876. This includes both the monetary
       value of the property and its intangible value. In this regard, courts have recognized that the
       forfeiture of real estate is a harsher penalty than the forfeiture of personal property, including
       vehicles. Id. Courts have also considered the impact of the forfeiture on the claimant in light of
       the claimant’s circumstances. See id. at 878 (upholding a vehicle forfeiture but noting that it
       constituted a “severe penalty,” particularly in light of the fact that the claimant was “a person
       of limited means and assets”).
¶ 35        This case involves personal property, a $35,000 motorcycle, and there is no evidence in the
       record concerning Petra’s general financial situation. However, the monetary value of the
       motorcycle alone is sufficient to make the forfeiture a harsh penalty. In 2000 GMC, the case
       relied upon by the trial court, the Appellate Court, Second District, recognized that the
       forfeiture of a vehicle worth $28,000 was “undeniably a severe penalty.” Id. We agree with
       that assessment, and we note that the value of the motorcycle at issue here is 25% higher than


                                                   -7-
       the value of the vehicle at issue there. Thus, we find that the penalty involved in this case is
       particularly harsh.
¶ 36        In weighing this harsh penalty against the gravity of the offense, we must also consider the
       remedial purposes of our forfeiture provisions, which is to keep impaired drivers off the roads
       of this state. See 1998 Lexus, 402 Ill. App. 3d at 466-67; 2000 GMC, 357 Ill. App. 3d at 878.
       Even considering this remedial purpose, we find the harshness of the penalty far exceeds the
       gravity of Petra’s offense.
¶ 37        Before concluding that the penalty is grossly disproportionate to the offense, however, we
       must consider the second factor—whether the property was integral to the commission of the
       offense—and the third factor—whether use of the property in the commission of the offense
       was extensive spatially and/or temporally. Both of these factors “embody an instrumentality or
       nexus test.” $5,970 United States Currency, 279 Ill. App. 3d at 592. Therefore, the question is
       whether the property at issue has “a sufficiently close relationship to the illegal activity.” Id.
¶ 38        Petra concedes that the motorcycle was integral to Mark’s offense of driving under the
       influence, and we agree. Driving a vehicle is an element of Mark’s offense. See 625 ILCS
       5/11-501 (West 2014). This factor therefore weighs in favor of forfeiture.
¶ 39        The third factor—whether the criminal conduct involving the motorcycle was extensive in
       time and space—concerns more than simply how long and how far Mark drove the motorcycle.
       It also concerns the question of “whether the property played an extensive or pervasive role in
       the commission of the crime.” 1996 Saturn, 298 Ill. App. 3d at 473 (citing Zumirez Drive, 845
       F. Supp. at 734). Here, the property obviously played an extensive and pervasive role in the
       offense because, as just discussed, driving a vehicle is an element of the offense of DUI.
       However, because this fact underpinned our conclusion that the second factor favors forfeiture,
       a similar finding with respect to the third factor would be duplicative. Thus, we do not find this
       aspect of the third factor to be relevant in this case.
¶ 40        We briefly address the more obvious aspect of the third factor—the time and distance
       involved in Mark’s offense of DUI. As we discussed earlier, Mark drove the motorcycle 12 to
       13 blocks from the Corner Place Tavern to the Hendersons’ home. This likely took only a few
       minutes. Considering there is generally at least some movement involved in DUI, we do not
       believe this can be considered an extensive use of the vehicle in terms of time and/or spatial
       use. Although we do not consider this factor to be particularly significant under the facts of this
       case, we find that it weighs slightly against forfeiture.
¶ 41        When we consider the three factors together, we find that the forfeiture of Petra’s
       motorcycle was grossly disproportionate to her conduct. As we discussed at length earlier, the
       harshness of the forfeiture significantly outweighed the gravity of Petra’s conduct in
       acquiescing to Mark’s use of the motorcycle. Our consideration of the second and third factors
       does not alter this imbalance. We therefore conclude that the penalty is constitutionally
       excessive under the eighth amendment. For this reason, we reverse the trial court’s order
       finding the motorcycle subject to forfeiture.

¶ 42      Reversed.




                                                    -8-